Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwell (5083661) in view of Jones (8060969).
Burwell discloses:
1. A cleaning combination (figs 1-6), comprising: an elongated hollow container (16) having a cap (18) fitted to one end thereof (end with cap), the other end being open (end without cap), the cap being otherwise closed but having an opening therethrough to the interior of the elongated container (opening adjacent 23 such as in fig 2); and a member fittable within the container (10) with a first drawstring element connected to and extending from one end of the cloth member (end of 14 on stop member side) and having a stop member in the vicinity of a free end thereof (23), the stop member being larger that the opening in the cap (as in fig 2), and a second drawstring member extending from an opposing end of the cloth member (portion of 14 on opposite side such as at top of fig 2), wherein the first and second drawstring members, respectively, extend a distance beyond the one end and the other end of the container when the cloth member is within the container (extend beyond ends of tube), the cloth member being moved into the container by pulling action on the first drawstring member, wherein the cloth member is moved out of the container for use thereof by a pulling action on the second drawstring member (capable of performing the above intended use as the device provides identical structure).
With respect to being cloth-based and micro fiber, the Office notes that the secondary reference Jones discloses the above (col 6: 40-60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burwell in view of Jones (by replacing one material for another) in order to provide a known material that provides known characteristics such as desired softness and cleansing.  Though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

2. The combination of claim 1, wherein the container is a tube (shape and form in fig 2).

4. The combination of claim 1, wherein the first and second drawstring elements are approximately 1/4 inch wide.  The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific width, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

5. The combination of claim 1, wherein the stop member is in the form of a knot.  The Office notes that it is well within the skill of one of ordinary skill in the art at the time of the invention to replace a knot for a bead in order to for example use one material as well as to simplify production methods.  The Office notes the purpose of providing a stop remains the same.  Further, Official Notice is taken, that it is old and conventional to substitute a knot for a bead. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to substitute a knot for a bead in order to in order to for example use one material as well as to simplify production methods.

6. The combination of claim 1, wherein the stop member is in the form of a bead (23).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Hicks (20090026101).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Hicks: drawstring elements are flexible cloth (paragraph 1 where cotton is a flexible cloth).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in views of Hicks (by providing the above material) in order to provide a desired flexibility and softness to the elements.  Further, though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735